Title: To Thomas Jefferson from C. W. F. Dumas, 12 February 1788
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 12e. Fevr. 1788

J’apprends avec le plus grand intérêt, que très probablement Votre Excellence fera dans peu un voyage dans ce pays. Au milieu de tous les ennuis et chagrins qui m’obsèdent et me tuent, ce sera depuis bien longtemps le premier plaisir que je serai capable, et qu’il me sera permis, grace à Dieu, de goûter, que d’avoir le bonheur de connoître personnellement Votre Excellence, et de l’accompagner partout pour pouvoir Lui être aussi utile qu’Elle le désirera et qu’il me sera possible, priant Votre Excellence d’être bien persuadée, qu’officiellement et personnellement Elle pourra disposer de ma main et de toute ma personne; et qu’ainsi Elle n’aura pas besoin de s’inquiéter d’un secrétaire, Lui offrant de Lui en tenir lieu en tout et partout avec la plus grande fidélité et assiduité. Je suppose que ce ne peut être qu’à Amsterdam où Votre Excellence a affaire. Tant mieux; ce n’est aussi que là où je crois que mes Services pourront étre de quelque usage et poids. Cependant, n’excluons aucun autre endroit où Elle pourroit avoir besoin de moi. Permettez, Monsieur, que Mr. Short agrée ici mes meilleurs complimens, avec ceux de ma famille.
S’il y a quelque chose où je puisse être bon à Votre Excellence avant son départ de Paris, ou durant son trajet, n’épargnez pas, Monsieur, celui qui est avec le plus respectueux dévouement, De Votre Excellence Le très-humble et très-obéissant serviteur,

C W F Dumas

